Filed 9/22/22 P. v. Jackson CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162659
 v.
 BAKARI BILAL JACKSON,                                                  (Contra Costa County
                                                                        Super. Ct. Nos. 5-191723-6; 2-
             Defendant and Appellant.
                                                                        330678-4; 2-331222-0)



         Defendant Bakari Bilal Jackson appeals from orders finding him not
competent to stand trial and committing him to the Department of State
Hospitals pursuant to Penal Code section 1367 et seq.1 His appointed counsel
has filed a brief raising no issues, asking us to independently review the
record pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), or,
alternatively, to exercise our discretion to retain the appeal as prescribed in
Conservatorship of Ben C. (2007) 40 Cal.4th 529 (Ben C.). Although Wende
review is not mandated, our discretionary review of the record reveals no
meritorious issues for briefing. We affirm.
                                                  BACKGROUND
         In October 2017, Jackson was convicted of assault by means of force


         1   Undesignated statutory references are to the Penal Code.

                                                               1
likely to produce great bodily injury (§ 245, subd. (a)(4)) and sentenced to
three years in prison. Jackson was released on postrelease community
supervision (PRCS) under various terms and conditions, including that he
report to the probation department as directed and refrain from criminal
conduct.
      Jackson allegedly violated PRCS on several occasions. On September
5, 2019, the District Attorney filed a complaint under case No. 2-330678-4
charging Jackson with assault with a deadly weapon (§ 245, subd. (a)(1)),
with sentence enhancements and other sentencing allegations. On that same
day, the probation department petitioned to revoke Jackson’s PRCS, alleging
he had violated the terms of his PRCS by committing the assault charged in
case No. 2-330678-4 and doing so as a “hate crime” (§ 422.7), as well as by
repeatedly failing to report to probation. The petition proceedings were
docketed under case No. 5-191723-6.
      The above two matters had not been formally consolidated but were
being litigated together.2 In those matters, the trial court twice conducted


      2 Along with two other criminal cases: Nos. 2-322711-3 and 2-331222-0.
Jackson has filed a separate notice of appeal from incompetency and
commitment orders in case No. 2-331222-0. However, the prosecution later
reported at a December 1, 2021 hearing that both cases Nos. 2-322711-3 and
2-331222-0 had been dismissed. In any event, we have no jurisdiction to
consider the appeal in case No. 2-331222-0, since it was filed as a
misdemeanor case. (See People v. Nickerson (2005) 128 Cal.App.4th 33, 36
[the Courts of Appeal have jurisdiction over appealable orders in a “felony
case,” while the appellate divisions of the superior courts have jurisdiction
over appealable orders in “misdemeanor case[s]”], citing §§ 1235, subd. (a),
1466; Cal. Const., art. VI, § 11.) Accordingly, we will transfer the appeal in
that case to the appellate division of the superior court. (See Nickerson,
supra, at pp. 39–41; Gov. Code, § 68915.) Our decision here therefore governs
only the appeals in cases Nos. 2-330678-4 and 5-191723-6, both of which
involve felony charges and are thus properly before us. (See § 1235, subd.
(a).)

                                       2
competency proceedings under section 1367 et seq., first in late 2019, and
second in early 2021.3 At issue here is the second round of competency
proceedings. These are the pertinent facts.
      On February 3, 2021, the court declared a doubt regarding Jackson’s
competence to stand trial. It appointed Shoko Kokubun, Ph.D. and Donald
Siggins, Ed.D. to evaluate Jackson. Jackson did not request a jury trial on
the issue of competency.
      On March 17, the court held a competency hearing. With the
agreement of all counsel, the court admitted the reports of Dr. Siggins and
Dr. Kokubun into evidence. The parties agreed that of the two reports, Dr.
Kokubun’s report was “more persuasive” and “more thorough,” and thus they
both submitted on that report. On the basis of Dr. Kokubun’s report, Jackson
was found incompetent to stand trial.
      The court referred Jackson to the Contra Costa Conditional Release
Program (CONREP) for a recommendation regarding his proper placement.
Based on the CONREP recommendation, the court committed Jackson to the
Department of State Hospitals.
      Jackson filed timely notices of appeal in cases Nos. 2-330678-4 and 5-
191723-6, which were assigned the same appellate case number, A162659.
      Jackson’s appointed counsel has filed a brief raising no issues and asks
us to independently review the record pursuant to Wende, supra, 25 Cal.3d
436. Counsel states that after filing the appeals, Jackson was restored to
competency and criminal proceedings resumed, during which he entered a



      3 The trial court sealed many documents and some transcripts relevant
to the competency proceedings. In accordance with the California Rules of
Court, the sealed documents and transcripts were filed under seal in this
court. (Cal. Rules of Court, rule 8.46(b).)


                                        3
plea and was granted probation on December 1, 2021. Since then, he has
been released from probation. Jackson was advised of his right to file a
supplemental brief but has not filed such a brief.
                                 DISCUSSION
      Jackson’s counsel initially asserts this court “must” conduct a Wende
review, but later acknowledges our Supreme Court’s decision in Ben C.,
which held that Wende review is inapplicable to appeals of Lanterman-Petris-
Short Act conservatorship proceedings (Welf. & Inst. Code, § 5000 et seq.).
(Ben C., supra, 40 Cal.4th at pp. 538–543.) Counsel also points us to
People v. Blanchard (2019) 43 Cal.App.5th 1020 (Blanchard), in which
Division Three of this court, relying on Ben C. and other relevant cases,
concluded that due process does not require independent review in
incompetency commitment proceedings such as these. (Blanchard, supra,
43 Cal.App.5th at pp. 1024–1025.) The Blanchard court explained that in
appeals in such proceedings, appointed counsel should follow the process
identified in Ben C. by filing a brief setting forth the relevant facts and law
and informing the court that he or she has found no arguable issue to be
pursued on appeal. Such a brief, the court stated, provides an adequate basis
for dismissal. (Blanchard, at pp. 1025–1026.)
      Counsel, however, notes that under Ben C. we retain the discretion to
conduct a Wende review. (See Ben C., supra, 40 Cal.4th at p. 544, fn. 7.)
Given the “private interests at stake” and the “restraints upon physical
freedom and personal autonomy” at issue, as described by the forceful dissent
in Ben C., we elect to proceed with a Wende review. (Ben C., at p. 545 (dis.
opn. of George, C.J.).)
      Having examined the entire record, we conclude the appeals are moot.
Counsel states that while the appeals were pending, Jackson was restored to



                                        4
competency, entered a plea and was granted probation, and subsequently was
released from probation. Once a defendant has been restored to competency
and criminal proceedings are reinstated, the appeal from the incompetency
finding and commitment becomes moot. (See People v. Lindsey (1971)
20 Cal.App.3d 742, 743–744.)
      But even if the appeals are not moot, our review of the record discloses
no arguable issues. The finding that Jackson was not competent to stand
trial is supported by substantial evidence. The commitment ordered by the
court is authorized by law. Jackson was at all times represented by able
counsel.
                                DISPOSITION
      The orders in cases Nos. 2-330678-4 and 5-191723-6 finding Jackson
incompetent to stand trial and committing him to the Department of State
Hospitals are affirmed. The appeal for case No. 2-331222-0 is transferred to
the appellate division of the superior court.




                                        5
                                           _________________________
                                           Richman, Acting P. J.


We concur:


_________________________
Miller, J.


_________________________
Mayfield, J. *




People v. Jackson (A162659)

      *Superior Court of Mendocino County, Judge Cindee Mayfield, sitting as
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                       6